PER CURIAM.
Tn the court below this case was referred to a special master by an order entered with the consent of the parties. The master heard the evidence, found the facts, and api>lied the law applicable thereto. His report, with the exceptions filed by the defendants below to the same, were duly considered, the latter found to bo without merit, the former being confirmed. 179 Fed. 257. We have simply to determine whether the said report, on which the decree appealed from is based, was supported by the evidence taken by the master, whose conclusions, approved of by the court below, will not be set aside, unless it plainly appears that a mistake was made in the consideration of the evidence. Our examination of the record satisfies us that the report made by the master was fully justified by the evidence, and that the decree of the court below is without error. Affirmed.